Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of
January 30, 2007, by and between AUTOBYTEL INC., a Delaware corporation (the
“Company”), and MONTY HOUDESHELL (the “Executive”).

Recitals

WHEREAS, the Company desires to employ the Executive as the Company’s Executive
Vice President, Finance, effective on the date hereof (the “Commencement Date”),
and employ Executive as Executive Vice President and Chief Financial Officer on
the day following the filing of the Company’s Annual Report on Form 10-K for
fiscal year 2006, and the Executive desires to be employed by the Company in
such capacities beginning on the applicable dates, on the terms and subject to
the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and with reference to the above recitals, the parties hereby
agree as follows:

ARTICLE 1

TERM OF EMPLOYMENT

1.1 TERM OF EMPLOYMENT. The Company hereby employs the Executive, and the
Executive hereby accepts such employment by the Company, for a period (as such
period may be extended, the “Term”) commencing on the date hereof and expiring
on the first to occur of (a) the termination of the Executive’s employment
pursuant to Article 6, and (b) January 30, 2010 (the “Termination Date”).
Provided that if the Executive’s employment has not previously been terminated
pursuant to Article 6, the Executive’s employment pursuant to this Agreement
shall automatically renew for additional one (1) year periods unless either
party notifies the other party in writing of its desire not to renew the
Executive’s employment under this Agreement no later than one-hundred twenty
(120) days prior to the Termination Date or any applicable anniversary of the
Termination Date (a “Non-Renewal Notice”). If the Company delivers the
Non-Renewal Notice and the Executive does not terminate his employment prior to
the end of the Term, then such non-renewal shall be deemed to be a termination
by the Company of the Executive’s employment without Cause (as defined below) as
of immediately prior to the expiration of the Term, and Section 6.2 shall govern
such termination. If the Executive delivers the Non-Renewal Notice and the
Company does not terminate the Executive’s employment prior to the end of the
Term, then such non-renewal shall be deemed to be a termination by the Executive
of his employment without Good Reason (as defined below) as of immediately prior
to the expiration of the Term, and Section 6.4 shall govern such termination.

ARTICLE 2

DUTIES AND OBLIGATIONS

2.1 DUTIES. Beginning on the Commencement Date and continuing through the date
the Company files its Annual Report on Form 10-K for fiscal year 2006 with the
Securities and Exchange Commission (“SEC”), the Executive shall be employed as
the Executive Vice President, Finance of the Company, and shall have such power
and authority as is customarily held by the executive vice president of finance
of similarly situated companies. Effective on the



--------------------------------------------------------------------------------

day following the Company’s filing of its Annual Report on Form 10-K for fiscal
year 2006 with the SEC, the Executive will be employed as the Executive Vice
President and Chief Financial Officer of the Company and shall have such power
and authority as is customarily held by the executive vice president and chief
financial officer of similarly situated companies. During the Term, the
Executive shall: (i) devote his full business time, attention and energies to
the business of the Company; (ii) use his best efforts to promote the interests
of the Company; (iii) perform such functions and services as shall lawfully be
directed by the Chief Executive Officer; (iv) act in accordance with the
policies and directives of the Company; and (v) report directly to the Chief
Executive Officer.

2.2 RESTRICTIONS. Except as provided in Section 8.2(i), the Executive covenants
and agrees that, while actually employed by the Company, he shall not engage in
any other business duties or pursuits whatsoever, or directly or indirectly
render any services of a business or commercial nature to any other Person (as
defined below), including, but not limited to, providing services to any
business that is in competition with or similar in nature to the Company,
whether for compensation or otherwise, without the prior written consent of the
Board of Directors (the “Board”). However, the expenditure of reasonable amounts
of time for educational, charitable, or professional activities shall not be
deemed a breach of this Agreement, if those activities do not materially
interfere with the services required under this Agreement, and such activities
shall not require the prior written consent of the Board. Notwithstanding
anything herein contained to the contrary, this Agreement shall not be construed
to prohibit the Executive from making passive personal investments or conducting
personal business, financial or legal affairs or other personal matters if those
activities do not materially interfere with the services required hereunder. In
addition to the foregoing, notwithstanding anything contained herein to the
contrary, this Agreement shall not be construed to prohibit the Executive from
serving as a board member with respect to up to two privately held companies so
long as any such company is not engaged in any Competitive Business (as defined
in Section 8.2 hereof). Any other service as a director or board member of any
other corporation, company, or other business entity, shall be subject to the
approval of the Board.

ARTICLE 3

COMPENSATION

3.1 BASE SALARY. As compensation for the services to be rendered by the
Executive pursuant to this Agreement, the Company hereby agrees to pay the
Executive a base salary (the “Base Salary”) equal to at least Three Hundred
Thousand Dollars ($300,000.00) per year during the Term of this Agreement, which
rate shall be reviewed by the Board at least annually and may be increased (but
not reduced) by the Board in such amounts as the Board deems appropriate. The
Base Salary shall be paid in substantially equal bimonthly installments, in
accordance with the normal payroll practices of the Company.

3.2 BONUS. The Board may, in its sole discretion, provide the Executive with the
opportunity to earn an annual bonus (“Bonus”) for each fiscal year of the
Company occurring in whole or in part during the Term of sixty percent
(60%) (the “Target”) of the Executive’s Base Salary for such fiscal year. The
Bonus, if any, payable to the Executive shall be based on such criteria as may
be established by the Board, in its sole discretion, from time to time. The
Executive shall participate in all other short term and long term bonus or
incentive plans or



--------------------------------------------------------------------------------

arrangements in which other senior executives of the Company are eligible to
participate from time to time. Any bonus shall be paid as promptly as
practicable following the end of the preceding fiscal year. The provisions of
this Section 3.2 shall be subject to the provisions of Section 3.4.

3.3 WITHHOLDING. The Company shall have the right to deduct or withhold from the
compensation due to the Executive hereunder any and all sums required for
federal income and employee social security taxes and all state or local income
taxes now applicable or that may be enacted and become applicable during the
Term.

3.4 RIGHT TO SEEK APPROVAL. The Company may provide for shareholder approval of
any performance based compensation provided herein and may provide for the
compensation committee to establish any applicable performance goals and
determine whether such performance goals have been met.

3.5 CHANGE OF CONTROL. Notwithstanding Article 1 above, in the event of a Change
of Control (as defined in Section 3.6) of the Company (a) during the Term while
the Executive remains employed by the Company, or (b) at any time during the six
(6) month period following the termination of the Executive’s employment with
the Company (other than for Cause or without Good Reason), the Company shall pay
to the Executive, concurrently with the consummation of such Change of Control,
a lump sum amount equal to two (2) times the sum of the Executive’s annual Base
Salary plus the Bonus (at the Target level) (the “Severance Compensation”);
provided, that the Company’s obligation to pay the Severance Compensation shall
be conditioned on the following: if the Executive is employed by the Company at
the time of the Change of Control and the Person or Group (each as defined in
Section 3.6.) that acquires the Company requests that the Executive continue as
an employee of the Company, the successor entity, or any of their respective
affiliates on substantially the same (or better, from the Executive’s
perspective) terms relating to salary, bonus, and benefits as contained in this
Agreement, the Executive shall agree to continue such employment for a period of
ninety (90) days from the date of the Change of Control or such lesser period of
time as the Person or Group shall request. If the Executive’ employment with the
Company is terminated pursuant to Section 6.2 on or after the date Executive
becomes entitled to receive the Severance Compensation, then notwithstanding
anything set forth in Section 6.2, the Company shall not be required to make any
payments to the Executive pursuant to Section 6.2(a), other than continuing to
provide all benefits in accordance with Section 4 to the extent set forth in
Section 6.2(a). If the Executive’s employment with the Company is terminated
pursuant to Section 6.2 before the Executive becomes entitled to the Severance
Compensation, then notwithstanding the foregoing, the amount of the Severance
Compensation shall be reduced by the amount to which the Executive is entitled
pursuant to Section 6.2(a).

3.6 DEFINITION OF CHANGE OF CONTROL. For purposes of this Agreement “Change of
Control” means the occurrence of any of the following: (i)the sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation but not including any underwritten public offering registered
under the Securities Act of 1933 (“Public Offering”) or any offering of
securities under Rule 144A promulgated under the Securities Act of 1933 (“Rule
144A Offering”)) in one or a series of related transactions of all or
substantially all of the assets of the Company taken as a whole to any
individual, corporation, limited liability company,



--------------------------------------------------------------------------------

partnership, or other entity (each, a (“Person”) or group of Persons acting
together (each a “Group”) (other than any of the Company’s wholly-owned
subsidiaries or any Company employee pension or benefits plan), (ii) except in
respect of a voluntary or involuntary filing under applicable bankruptcy or
insolvency laws, the adoption of a plan relating to the liquidation or
dissolution of the Company, (iii) the consummation of any transactions
(including any stock or other purchase, sale, acquisition, disposition, merger,
consolidation or reorganization, but not including any Public Offering or Rule
144A Offering)) the result of which is that any Person or Group (other than any
of the Company’s wholly-owned Subsidiaries, any underwriter temporarily holding
securities pursuant to a Public Offering or any Company employee pension or
benefits plan), becomes the beneficial owners of more than forty percent
(40%) of the aggregate voting power of all classes of stock of the Company
having the right to elect directors under ordinary circumstances; or (iv) the
first day on which a majority of the members of the Board are not individuals
who were nominated for election or elected to the Board with the approval of
two-thirds of the members of the Board just prior to the time of such nomination
or election.

3.7 STOCK OPTIONS. On the Commencement Date, and subject to compliance with
federal and state securities laws, the Company shall grant to the Executive
under the Inducement Stock Option Agreement, found in Schedule I hereto, stock
options to purchase Three Hundred Thousand (300,000) shares of the Company’s
common stock at an exercise price equal to the closing price of the Company’s
common stock on the date of grant (the “Stock Options”). The Company and the
Executive agree that the terms and conditions set forth on Schedule I hereto are
hereby deemed incorporated by reference and shall govern the Stock Options
granted under this Agreement.

ARTICLE 4

EMPLOYEE BENEFITS

4.1 BENEFITS. The Company agrees that the Executive shall be entitled to all
ordinary and customary perquisites afforded generally to executive employees of
the Company (except to the extent employee contribution may be required under
the Company’s benefit plans as they may now or hereafter exist), which shall in
no event be less than the benefits generally afforded to the other executive
employees of the Company as of the date hereof or from time to time, but in any
event shall include any qualified or non-qualified pension, profit sharing and
savings plans, any death benefit and disability benefit plans, life insurance
coverages, any medical, dental, health and welfare plans or insurance coverages
and any stock purchase programs that are approved in writing by the Board, in
its sole discretion.

4.2 VACATION. The Executive shall be entitled to four (4) weeks of paid vacation
for each full calendar year of his employment hereunder. To the extent accrued
vacation time is unused in any given year, it may be carried over in accordance
with the policies of the Company then in effect. Notwithstanding anything to the
contrary, however, the Executive shall not be entitled to carry over any unused
vacation for a period exceeding two (2) years.



--------------------------------------------------------------------------------

ARTICLE 5

BUSINESS EXPENSES

5.1 EXPENSES. The Company shall pay or reimburse the Executive for all
reasonable and authorized business expenses incurred by the Executive during the
Term; such payment or reimbursement shall not be unreasonably withheld so long
as said business expenses have been incurred for and promote the business of the
Company and are normally and customarily incurred by employees in comparable
positions at other comparable businesses in the same or similar market.
Notwithstanding the above, the Company shall not pay or reimburse the Executive
for the costs of any membership fees or dues for private clubs, civic
organizations, and similar organizations or entities, unless such organizations
and the fees and costs associated therewith have first been approved in writing
by the Board, in its sole discretion.

5.2 TRAVEL COSTS. Subject to the provisions of this Article 5, the Company shall
reimburse the Executive for expenses incurred with business-related travel. For
business-related flights over four hours, Executive shall be reimbursed for
Business Class travel expenses.

5.3 RECORDS. As a condition to reimbursement under this Article 5, the Executive
shall furnish to the Company adequate records and other documentary evidence
required by federal and state statutes and regulations for the substantiation of
each expenditure. The Executive acknowledges and agrees that failure to furnish
the required documentation may result in the Company denying all or part of the
expense for which reimbursement is sought.

ARTICLE 6

TERMINATION OF EMPLOYMENT

6.1 TERMINATION FOR CAUSE. The Company may, during the Term, without notice to
the Executive, terminate the Executive’s employment under this Agreement and
discharge the Executive for Cause (as defined below), and in such event, except
as set forth in the proviso to this Section 6.1, neither party shall have any
rights or obligations under Article 2, Sections 3.1 and 3.2, or Articles 4 and
5; provided, however, that (a) the Company shall pay the Executive any amount
due and owing as of the termination date pursuant to Section 3.1 and Section 3.2
(excluding a Bonus for the year in which the termination occurs) and Articles 4
and 5 (subject, in each case, to Section 3.3), and (b) the remaining provisions
of this Agreement shall remain in full force and effect in accordance with their
terms. As used herein, the term “Cause” shall refer to the termination of the
Executive’s employment as a result of any one or more of the following: (i) any
conviction of, or pleading of nolo contendre by, the Executive for any crime of
moral turpitude or felony; (ii) any wilfull misconduct of the Executive which
has a materially injurious effect on the business or reputation of the Company;
(iii) the gross dishonesty of the Executive which has a materially injurious
effect on the business or reputation of the Company; or (iv) a material failure
to consistently discharge his duties under this Agreement which failure
continues for thirty (30) days following written notice from the Company
detailing the area or areas of such failure, other than such failure resulting
from his Disability (as defined below); provided, that clause (iv) above shall
be deemed to be deleted from this Agreement and shall have no force or effect
concurrently with the consummation of a Change of Control. For purposes of this
Section 6.1, no act or failure to act, on the part of the Executive, shall be
considered “willful” if it is done, or omitted to be done, by the Executive in
good faith or with



--------------------------------------------------------------------------------

reasonable belief that his action or omission was in the best interest of the
Company. The Executive shall have the opportunity to cure any such acts or
omissions (other than clause (i) above) within thirty (30) days of the
Executive’s receipt of a notice from the Company finding that, in the good faith
opinion of the Company, the Executive is guilty of acts or omissions
constituting “Cause.”

6.2 TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. Subject to Section 6.4, the
Company shall have the right, at any time in its sole and subjective discretion,
to terminate the Executive’s employment under this Agreement without Cause upon
not less than thirty (30) days prior written notice to the Executive. The term
“termination without Cause” shall mean the termination by the Company of the
Executive’s employment for any reason other than those expressly set forth in
Section 6.1, or no reason at all, and shall also mean the Executive’s decision
to terminate his employment under this Agreement by reason of any act, decision
or omission by the Company or the Board that: (A) materially modifies, reduces,
changes, or restricts the Executive’s salary, bonus opportunities, options or
other compensation benefits or perquisites, or the Executive’s authority,
functions, services, duties, rights, and privileges as, or commensurate with the
Executive’s position as the Executive Vice President, Finance or Executive Vice
President and Chief Financial Officer of the Company, as the case may be, as
described in Section 2.1 hereof; (B) relocates the Executive without his consent
from the Company’s offices located at 18872 MacArthur Boulevard, Irvine,
California, 92612-1400 to any other location in excess of fifty (50) miles
beyond the geographic limits of Irvine, California; (C) deprives the Executive
of his titles and positions of Executive Vice President, Finance or Executive
Vice President and Chief Financial Officer of the Company, as the case may be;
or (D) involves or results in any failure by the Company to comply with any
provision of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive (each a
“Good Reason”). In the event the Company or the Executive shall exercise the
termination right granted pursuant to this Section 6.2, then except as set forth
in the proviso below, neither party shall have any rights or obligations under
Article 2, Sections 3.1 and 3.2, or Articles 4 and 5; provided, however, that,
subject to Section 3.5, the Company shall pay to the Executive (a) an amount
equal to twelve (12) months of the Executive’s Base Salary in effect at the time
of termination plus the Bonus (at the Target level) and shall continue to
provide all benefits in accordance with Section 4 for a period of twelve
(12) months after the effective date of the termination (subject in each case to
Section 3.3), except that the Company shall not be required to provide such
benefits to the extent that, during such twelve (12) month period, the Executive
receives substantially similar (or better, from the Executive’s perspective)
benefits from a new employer, and (b) any amount due and owing as of the
termination date pursuant to Section 3.2 (including a Bonus for the year in
which the termination occurs prorated to the date of termination based on the
performance of the Company in such year as of the date on which the termination
occurs versus the performance targets for the Company established by the Board
for the entire year, and using such factors as the Board shall determine in its
sole discretion (e.g., revenue, EBITDA, net income, etc.)) and Article 5
(subject, in each case, to Section 3.3), and the remaining provisions of this
Agreement shall remain in full force and effect in accordance with their terms.
The amounts and benefits required by clause (a) above shall be provided only if
the Executive has executed (and not revoked) a release in favor of the Company
(which release shall be substantially in the form attached as Exhibit A). The
amounts payable pursuant to this Section 6.2 shall be in payment for the
services rendered by the Executive pursuant to this Agreement during the Term,
and, subject to Section 3.5, the Executive shall not be entitled to any
additional amounts in consideration for such services.



--------------------------------------------------------------------------------

6.3 TERMINATION FOR DEATH OR DISABILITY. The Executive’s employment shall
terminate automatically upon the Executive’s death during the Term. If the
Company determines in good faith that the Disability (as defined below) of the
Executive has occurred during the Term, it shall give written notice to the
Executive of its intention to terminate his employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive, provided that, within the
thirty (30) days after such receipt, the Executive shall not have returned to
full-time performance of his duties. For purposes of this Agreement,
“Disability” shall mean the inability of the Executive to perform his duties to
the Company on account of physical or mental illness or incapacity for a period
of one-hundred twenty (120) consecutive calendar days, or for a period of one
hundred eighty (180) calendar days, whether or not consecutive, during any three
hundred sixty-five (365) day period.

6.4 TERMINATION WITHOUT GOOD REASON. Anything in this Agreement to the contrary
notwithstanding, during the Term the Executive shall have the right, in his sole
and subjective discretion, to terminate his employment under this Agreement
without Good Reason upon not less than thirty (30) days prior written notice to
the Company, except that if the termination date is to occur in the first
quarter of the Company’s fiscal year the notice shall provide that the
termination date shall not occur until the day after the Company files its
Annual Report on Form 10-K for the prior fiscal year with the SEC, and in such
event, neither party shall have any rights or obligations under Article 2,
Sections 3.1 and 3.2, or Articles 4 and 5; provided, however, that (a) the
Company shall pay the Executive any amount due and owing as of the termination
date pursuant to Section 3.1 and Section 3.2 (including a Bonus for the year in
which the termination occurs, which shall be prorated to the date of
termination, and any component of which that is based on the financial
performance of the Company (as opposed to the individual performance of the
Executive) shall be paid at the same time as the Company pays a bonus to its
other executive officers that are employed by the Company as of the end of the
calendar year in which the termination occurs) and Articles 4 and 5 (subject, in
each case, to Section 3.3), and (b) the remaining provisions of this Agreement
shall remain in full force and effect in accordance with their terms.

6.5 STOCK OPTIONS. Upon the Executive’s termination under this Article 6, the
Company’s obligations with respect to any stock option to purchase shares of the
Company’s common stock granted to the Executive shall be determined by the terms
and conditions of such option as set forth in the Executive’s written option
agreement regarding such options, including, with respect to the Stock Options,
the terms and conditions set forth on Schedule I hereto.

ARTICLE 7

PARACHUTE TAX INDEMNITY

7.1 GROSS-UP PAYMENT.

(a) If it shall be determined that any amount paid, distributed or treated as
paid or distributed by the Company to or for the benefit of the Executive
(whether paid



--------------------------------------------------------------------------------

or payable or distributed or distributable pursuant to the terms of this
Agreement, any stock option agreement between the Executive and the Company or
otherwise, but determined without regard to any additional payments required
under this Article 7) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
or any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties,
being hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all federal,
state and local taxes (including any interest or penalties imposed with respect
to such taxes), including without limitation, any income taxes (including any
interest or penalties imposed with respect thereto) and Excise Tax imposed on
the Gross-up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

(b) The determinations of whether and when a Gross-Up Payment is required under
this Article 7 shall be made by the Company based on its good faith
interpretation of applicable law. The amount of such Gross-Up Payment and the
valuation assumptions to be utilized in arriving at such determination shall be
made by the Company which shall provide detailed supporting calculations to the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment subject to the Excise Tax, or such earlier time as
is requested by the Company. Any Gross-Up Payment, as determined pursuant to
this Article 7, shall be paid by the Company to the Executive within twenty-five
(25) days of the receipt of notice from the Executive that there has been a
Payment subject to the Excise Tax. Any determinations by the Company shall be
binding upon the Executive, provided, however, if it is later determined that
there has been an underpayment of Excise Tax and that the Executive is required
to make an additional Excise Tax payment(s) on any Payment or Gross-Up Payment,
the Company shall provide a similar full gross-up on such additional liability.

(c) For purposes of any determinations made by the Company acting under
Section 7.1(b):

(i) All Payments and Gross-Up Payments with respect to the Executive shall be
deemed to be “parachute payments” under Section 280G(b) (2) of the Code and to
be “excess parachute payments” under Section 280G(b) (1) of the Code that are
fully subject to the Excise Tax under Section 4999 of the Code, except to the
extent (if any) that the Company determines in good faith that a Payment in
whole or in part does not constitute a “parachute payment” or otherwise is not
subject to Excise Tax;

(ii) The value of any non-cash benefits or deferred or delayed payments or
benefits shall be determined in a manner consistent with the principles of
Section 280G of the Code; and

(iii) The Executive shall be deemed to pay federal, state and local income taxes
at the actual maximum marginal rate applicable to individuals in the calendar
year in which the Gross-Up Payment is made, net of any applicable reduction in
federal income taxes for any state and local taxes paid on the amounts in
question.



--------------------------------------------------------------------------------

7.2 CLAIMS AND PROCEEDINGS. The Executive shall notify the Company in writing of
any Excise Tax claim by the Internal Revenue Service (or any other state or
local taxing authority) that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than twenty (20) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is to be paid. The Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which he gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such Excise Tax claim, the Executive shall: (i) give
the Company any information reasonably requested by the Company relating to such
claim; (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company after consultation in good faith
with the Executive and subject to approval by the Executive (which approval
shall not be unreasonably withheld) under the circumstances set forth in
Section 7.1; (iii) cooperate with the Company in good faith in order to
effectively contest such claim; and (iv) permit the Company to participate in
any proceeding relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expense. Without limitation of the
foregoing provisions of this Article 7, the Company shall control the Excise Tax
portion of any proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such Excise Tax claim and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that the Executive may elect at his sole option to
pay the tax claimed and require the Company to contest through a suit for a
refund. If the Executive elects to pay such Excise Tax claim and contest through
a suit for a refund, the Company shall advance the amount of such payment to the
Executive, on an interest-free basis, and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest and penalties) imposed with respect to such advance or with respect to
any imputed income with respect to such advance; and provided, however, that any
Company-directed extension of the statute of limitations relating to payment of
taxes for the Executive’s taxable year with respect to which such contested
Excise Tax amount is claimed to be due shall be effective only if it can be and
is limited to the contested Excise Tax liability.

7.3 REFUNDS. If, after the Executive’s receipt of an amount advanced by the
Company pursuant to this Article 7 for payment of Excise Taxes, the Executive
files an Excise Tax refund claim and receives any refund with respect to such
claim, the Executive shall (subject to the Company’s complying with the
requirements of this Article 7) except as provided below, promptly pay to the
Company the amount of any such refund of Excise Tax (together with any interest
paid or credited thereon, but after any and all taxes applicable thereto), plus
the amount (after any and all taxes applicable-thereto) of the refund (if any is
applied for and received) of



--------------------------------------------------------------------------------

any income tax paid by the Executive with respect to and as a result of his
prior receipt of any previously paid Gross-Up Payment indemnifying the Executive
with respect to any such Excise Tax later so refunded. In the event the
Executive files for a refund of the Excise Tax and such request would, if
successful, require the Executive to refund any amount to the Company pursuant
to this provision, then the Executive shall be required to seek a refund of the
Income Tax portion of any corresponding Gross-Up Payment so long as such refund
request would not have a material adverse effect on the Executive (which
determination shall be made by independent tax counsel selected by the Executive
after good faith consultation with the Company and subject to approval of the
Company, which approval shall not be unreasonably withheld). If, after the
Executive’s receipt of an amount advanced by the Company pursuant to this
Article 7, a determination is made that the Executive shall not be entitled to
any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of the Gross-Up Payment
required to be paid.

ARTICLE 8

RESTRICTIVE COVENANTS

8.1 COVENANT NOT TO DISCLOSE CONFIDENTIAL INFORMATION. During the Term and
following termination of Executive’s employment under this Agreement, the
Executive agrees that, without the Company’s prior written consent, he will not
use or disclose to any person, firm, association, partnership, entity or
corporation, any confidential information concerning: (i) the business,
operations or internal structure of the Company or any division or part thereof;
(ii) the customers of the Company or any division or part thereof; (iii) the
financial condition of the Company or any division or part thereof; and
(iv) other confidential information pertaining to the Company or any division or
part thereof, including without limitation, trade secrets, technical data,
marketing analyses and studies, operating procedures, customer and/or inventory
lists, or the existence or nature of any of the Company’s agreements or
agreements of any division thereof (other than this Agreement, any
indemnification agreement and any other option or compensation related
agreements involving, the Executive); provided, however, that the Executive
shall be entitled to disclose such information: (i) to the extent the same shall
have otherwise become publicly available (unless made publicly available by the
Executive); (ii) during, the course of or in connection with any actual or
potential litigation, arbitration, or other proceeding based upon or in
connection with the subject matter of this Agreement; (iii) as may be necessary
or appropriate to conduct his duties hereunder, provided the Executive is
acting, in good faith and in the best interest of the Company; (iv) as may be
required by law or judicial process or (v) if the information is generally known
to personnel in the Executive’s trade or business.

8.2 COVENANT NOT TO COMPETE. The Executive acknowledges that he will establish
favorable relations with the customers, clients and accounts of the Company and
will have access to trade secrets of the Company. Therefore, in consideration of
such relations to further protect trade secrets, directly or indirectly, of the
Company, the Executive agrees that at all times during his employment with the
Company through the one (1) year anniversary of the date of termination of the
Executive’s employment, the Executive will not, directly or indirectly, without
the express written consent of the Board:



--------------------------------------------------------------------------------

(i) own or have any interest in or act as an officer, director, partner,
principal, employee, agent, representative, consultant or independent contractor
of, or in any way assist in, any business which is engaged, directly or
indirectly, in any business competitive with the Company in those automotive
markets and/or automotive products lines in which the Company competes within
the United States at any time during the Term, or become associated with or
render services to any person, firm, corporation or other entity so engaged
(“Competitive Businesses”); provided, however, that the Executive may own
without the express written consent of the Company not more than two percent
(2%) of the issued and outstanding securities of any company or enterprise whose
securities are listed on a national securities exchange or actively traded in
the over the counter market;

(ii) solicit clients, customers or accounts of the Company for, on behalf of or
otherwise related to any such Competitive Businesses or any products related
thereto; or

(iii) solicit any person who is or shall be in the employ or service of the
Company to leave such employ or service for employment with the Executive or an
affiliate of the Executive.

Notwithstanding the foregoing, if any court determines that the covenant not to
compete, or any part thereof, is unenforceable because of the duration of such
provision or the geographic area or scope covered thereby, such court shall have
the power to reduce the duration, area or scope of such provision to the extent
necessary to make the provision enforceable and, in its reduced form, such
provision shall then be enforceable and shall be enforced. The Company shall pay
and be solely responsible for any attorney’s fees, expenses, costs and court or
arbitration costs incurred by the Executive in any matter or dispute between the
Executive and the Company which pertains to this Article 8 if the Executive
prevails in the contest in whole or in part.

8.3 SPECIFIC PERFORMANCE. Recognizing that irreparable damage will result to the
Company in the event of the breach or threatened breach of any of the foregoing
covenants and assurances by the Executive contained in Sections 8.1 and 8.2, and
that the Company’s remedies at law for any such breach or threatened breach may
be inadequate, the Company and its successors and assigns, in addition to such
other remedies which may be available to them, shall, upon making a sufficient
showing under applicable law, be entitled to an injunction to be issued by any
court of competent jurisdiction ordering compliance with this Agreement or
enjoining and restraining the Executive, and each and every person, firm or
company acting in concert or participation with him, from the continuation of
such breach. The obligations of the Executive and rights of the Company pursuant
to this Article 8 shall survive the termination of the Executive’s employment
under this Agreement. The covenants and obligations of the Executive set forth
in this Article 8 are in addition to and not in lieu of or exclusive of any
other obligations and duties the Executive owes to the Company, whether
expressed or implied in fact or law.



--------------------------------------------------------------------------------

ARTICLE 9

GENERAL PROVISIONS

9.1 FINAL AGREEMENT. Except with respect to the terms of (a) any existing
confidentiality, non-disclosure, and non-competition agreements between the
Company and the Executive (solely for the purposes of permitting either party to
seek remedies for a breach thereof in respect of acts or omissions occurring
prior to the date hereof), and (b) any existing indemnification agreements,
including, without limitation, any indemnification agreement, inventions
agreements, and stock option agreements between the Executive and the Company,
this Agreement is intended to be the final, complete and exclusive agreement
between the parties relating to the employment of the Executive by the Company
and all prior or contemporaneous understandings, representations and statements,
oral or written, are merged herein. No modification, waiver, amendment,
discharge or change of this Agreement shall be valid unless the same is in
writing and signed by the party against which the enforcement thereof is or may
be sought.

9.2 NO WAIVER. No waiver, by conduct or otherwise, by any party of any term,
provision, or condition of this Agreement, shall be deemed or construed as a
further or continuing waiver of any such term, provision, or condition nor as a
waiver of a similar or dissimilar condition or provision at the same time or at
any prior or subsequent time.

9.3 RIGHTS CUMULATIVE. The rights under this Agreement, or by law or equity,
shall be cumulative and may be exercised at any time and from time to time. No
failure by any party to exercise, and no delay in exercising, any rights shall
be construed or deemed to be a waiver thereof, nor shall any single or partial
exercise by any party preclude any other or future exercise thereof or the
exercise of any other right.

9.4 NOTICE. Except as otherwise provided in this Agreement, any notice,
approval, consent, waiver or other communication required or permitted to be
given or to be served upon any person in connection with this Agreement shall be
in writing. Such notice shall be personally served, sent by fax, or sent prepaid
by either registered or certified mail with return receipt requested or
reputable overnight courier and shall be deemed given (i) if personally served,
when delivered to the person to whom such notice is addressed, (ii) if given by
fax, as evidenced by receipt of the facsimile sending machine, (iii) if given by
mail, two (2) business days following deposit in the United States mail or
(iv) if given by overnight courier, the day after it is sent as evidenced by
courier receipt. Such notices shall be addressed to the party to whom such
notice is to be given at the party’s address set forth below or as such party
shall otherwise direct.

If to the Company:

Autobytel Inc.

18872 MacArthur Boulevard

Irvine, California 92612-1400

Facsimile: (949) 862-1323

Attn: President



--------------------------------------------------------------------------------

If to the Executive:

Monty Houdeshell

P.O. Box 6426

Laguna Niguel, California 92607

9.5 SUCCESSORS. The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the parties hereto.

9.6 GOVERNING LAW. This Agreement shall be construed and enforced in accordance
with the laws of the State of California, without giving effect to the
principles of conflict of laws thereof.

9.7 COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
instrument.

9.8 SEVERABILITY. The provisions of this Agreement are agreed to be severable,
and if any provision, or application thereof, is held invalid or unenforceable,
then such holding shall not affect any other provision or application.

9.9 CONSTRUCTION. As used herein, and as the circumstances require, the plural
term shall include the singular, the singular shall include the plural, the
neuter term shall include the masculine and feminine genders, and the feminine
term shall include the neuter and the masculine genders.

9.10 ARBITRATION. Except as otherwise provided in Section 8.3 hereof, any
controversy or claim arising out of, or related to, this Agreement, or the
breach thereof, shall be settled by binding arbitration in the City of Irvine,
California, in accordance with the employment arbitration rules then in effect
of the American Arbitration Association, and the arbitrator’s decision shall be
binding and final, and judgment upon the award rendered may be entered in any
court having jurisdiction thereof. Each party hereto shall pay its or their own
expenses incident to the negotiation, preparation and resolution of any
controversy or claim arising out of, or related to, this Agreement, or the
breach thereof; provided, however, the Company shall pay and be solely
responsible for any attorneys’ fees and expenses and court or arbitration costs
incurred by the Executive as a result of a claim brought by either the Executive
or the Company alleging that the other party breached or otherwise failed to
perform this Agreement or any provision hereof to be performed by the other
party if the Executive prevails in the contest in whole or in part.

9.11 LEGAL FEES. All reasonable attorney’s fees and costs incurred by the
parties in connection with the negotiation and preparation of this Agreement and
diligence related matters shall be borne by the Company.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

AUTOBYTEL INC. By:  

/s/ James E. Riesenbach

Name:   James E. Riesenbach Title:   Chief Executive Officer

 

MONTY HOUDESHELL

By:

 

/s/ Monty Houdeshell